Citation Nr: 1608783	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  11-28 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & his Spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION


The Veteran served on active duty from January 18, 1977 to February 25, 1977.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an October 2010 decision by the RO which denied the benefits sought on appeal.  In November 2010, the Veteran filed a notice of disagreement (NOD); in September 2011, the RO issued a statement of the case (SOC); and in September 2011, a substantive appeal (VA Form 9) was received.

A videoconference hearing before the undersigned was held in February 2014.  A transcript of this hearing has been associated with the claims file.

In September 2014, the Board remanded this claim for further development.  Following this additional development, a supplemental statement of the case (SSOC) was issued in February 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Pursuant to the directives of the September 2014 Board Remand, the Veteran was afforded a VA examination in December 2014.  See December 2014 VA examination.  Following an in-person examination and a review of "all of the available evidence under consideration", the examiner identified current diagnoses of unspecified depressive and anxiety disorders, but opined that he could not provide the requested etiological opinion without resorting to speculation.  Id.  ("I cannot, without speculation, assert that this connection is ' at least as likely as not'").  The examiner noted that he conducted a review of the Veteran's e-folder, including VBMS/Virtual VA, and reviewed treatment records from the "Salisbury and Charlotte VAs."  Id.  However, the examiner also indicated that "treatment while in the army" was not available, and instead of personal review, used as part of the basis for his rationale a reiteration of argument noted in the September 2014 Board remand.  Id.  ("Documentation from [Veteran's] appeal (Dated September 16, 2014) indicates that on January 28, 1977, [Veteran] was seen on sick call shaking.").  In addition, the examiner noted that the "prior C&P alluded to a history of hospitalizations, with one being in 1988," that were "not available for review."  Id.  In conclusion, the examiner identified the "33 year span" between the Veteran's discharge and subsequent medical records as failing to provide a "meaningful link" between his current disorders and "time in the Army."  Id.

As noted above, after a review of the Veteran's "e-folder", the examiner stated that Army medical records, including the Veteran's January 1977 in-service mental health treatment, was not available for review.  In addition, the December 2014 VA examiner identified that there were no medical records available for review between the Veteran's 1977 discharge and 2010 VAMC treatment, including a 1988 hospitalization that was noted by the prior VA examiner.  However, upon independent review of the Veteran's "e-folder", the Board finds that the Veteran's Army treatment records, including the January 1977 chronological record of medical care, was, in fact, associated with the claims folder on 03/29/2010.  See January 1977 Chronological Record of Medical Care ("Community Mental health Activity...shaking...nervous.")  Moreover, VBMS includes private treatment records from the Veteran dated within the "33 year span" noted by the examiner, including his 1988 hospitalization.  See  December 1988 Union Memorial Hospital, Inc. ("Depression, mild, situational.")  Therefore, not only is the December 2014 VA examination report inadequate due to its speculative nature, but it is also inadequate because the examiner did not review all of the relevant evidence of record.  Therefore, a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the file all updated treatment records.

2. Obtain a supplemental medical opinion from the examiner who issued the December 2014 VA opinion regarding the Veteran's claimed psychiatric disorder.  If the December 2014 VA examiner is not available, the requested supplemental medical opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Specifically, the examiner is to thoroughly review the Veteran's entire e-folder, including the Veteran's January 1977 Chronological Record of Medical Care documenting his in-service mental health treatment, and any and all private medical records associated with the claims file, including his December 1988 Union Memorial hospitalization and treatment records from the Presbyterian Hospital Matthews and CMC Union Memorial dated between 2002 and 2010.  

All indicated tests and studies should be accomplished.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  After reviewing all of the evidence, including STRs and all post service treatment reports obtained on remand, the examiner should provide a response to the following:  

a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing psychiatric disorder?  

b) If so, is it clear and unmistakable (i.e., highest degree of medical certainty) that the pre-existing psychiatric disorder WAS NOT aggravated beyond the natural progress of the disorder by his service?  

c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter service with a pre-existing psychiatric disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disorder had its onset in service or is otherwise related to service?  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination report.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Notes:  The term clear and unmistakable means that the evidence cannot be misinterpreted and misunderstood, i.e., that it is undebatable.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

4.  Following completion of the foregoing, the AMC must review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2013).  

5.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




